DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the applicant’s claim amendment and argument received on 04/19/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 7-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al (WO 2015/130401; the examiner uses equivalent translation provided by US 10,414,147 B2) in view of Fink et al (US 2018/0141274 A1).
For claim 7-14 and 21-25, Sweeney et al teach a method for fabricating a coated filament (that is capable of being used in additive manufacturing process) (see Figure 2; col 8 lines 56 to col 9 lines 18), the method comprising: 
 advancing a polymer filament along a path, the polymer filament being formed of a base polymer material applying a liquid coating to an exterior of the polymer filament at a point along the path, the liquid coating being formed of a coating polymer material; and drying the liquid coating on the polymer filament to form the coated filament, wherein the coated filament includes a base polymer layer formed by the polymer filament, and a coating polymer layer formed by the liquid coating after drying (Fig 2 col 8 lines 56 to col 10 lines 64; col 15 lines 28-63). 
Sweeney et al teach further advancing step including the polymer filament along the path comprises supporting the polymer filament between a first spool and a second spool and rotating the first and second spool; in which applying the liquid coating to an exterior of the polymer filament comprises advancing the polymer filament though a reservoir holding the liquid coating (see Fig 2; col 8 lines 56 to col 9 lines 18; claim 2).
Sweeney et al teach all the limitation to the claim invention as discussed above, however, fail to teach the coating material distinct from the base polymer and more susceptible to heating in response to electromagnetic energy than the base polymer material; and the base polymer including polyetherimide and the coating polymer comprising polyvinyl alcohol. 
In the same field of endeavor, Fink et al teach coated filament for use in additive manufacturing comprising polyetherimide and polyvinyl alcohol (see Fig 1 and 2; [0048][0114]). 
It would have been obvious to one ordinary skill in the art to modify Sweeney et al with including known coated filaments (which has base/core, and exterior), materials including polyetherimide and polyvinyl alcohol, as suggested by Fink et al., for the benefit of having desired functional extrusion properties, and strength in the final article made. 
It is noted that since Fink et al teach exactly same materials as in the claim, therefore, includes similar properties as in the claim, also see eMPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
As for claim 14, Sweeney teach the all the limitation to the claim invention as discussed above, however, fail to teach the base polymer has thicknesses from about 0.1 to about 5 millimeters, and the coating polymer layer has a thickness of from about 1 to about 1000 microns. 
It is noted that since Sweeney teaches optimizing the coating thickness between 0.005% and 30% diameter of the polymer filament; or coating thickness can be between 100 nm to 0.5 mm (see col 5 lines 15-30), it would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the thickness of the base/coating layer as suggested by Sweeney, for the benefit of forming desired type of 3D printed article/end use.
Claim(s) 7-10, 12, 13, 14, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US 2020/0290271) in view of Kolmes (US 2007/0144135 A1).
For claim 7-10,12, 13, 21-25, Carlson teaches a coated fabricated filament including a base polymer layer (“core”) and a coated material layer (“shell”) and the base material including polyethylene, polypropylene ([0042]) and the coated material including  nylon, polyvinyl chloride, polyamide, polyetherimide, polyurethane, etc (see [00042] and throughout). Carlson is silent to fabrication process for the coated filament.
Kolmes et al teach a method for fabricating a coated filament (see [0017]- [0032]), the method comprising: 
 advancing a polymer filament along a path ([0017]-[0032]; Fig 1), the polymer filament being formed of a base polymer material (“coating yarn”, yarn= base material; [0025]-[0029]); applying a liquid coating to an exterior of the polymer filament at a point along the path (Fig 1 item 11-treatment bath), the liquid coating being formed of a coating polymer material ([0025] recites coating material); and drying the liquid coating on the polymer filament to form the coated filament ([0031] recites steps of drying), wherein the coated filament includes a base polymer layer formed by the polymer filament ([0028]-[0029]), and a coating polymer layer formed by the liquid coating after drying ([0031]). 
It would have been obvious to one ordinary skill in the art apply the teaching of Kolmes in Carlson, to form the coated filament for use in additive manufacturing, as it is a known effective method for coating a filament strand (yarn is considered to be a filament broadly). 
Additionally, the examiner notes claim 8-10, 12-13, 21-25, are pertaining to material properties, and since Carlson teaches exactly same material to what is disclosed in the instant specification for base polymer and coated polymer, it is evident that such material would have similar functional properties that is claimed. Also  see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. 
Claim 14 pertains to base polymer having thickness from about 0.1 to about 5 millimeters and coating polymer layer having a thickness from about 1 to about 1,000 microns. Carlson suggests modify the diameter ([0042] –[0043] and onward) to produce desired size filament for effectively extruding to form an additive manufactured parts. 
Response to Arguments
The applicant’s claim amendment received on 04/19/2022 has been considered however, additional limitation including “coating polymer material distinct from the base polymer material and more susceptible to heating in response to electromagnetic energy than the base polymer material” changes the scope, and after further search and consideration, claims are rejected under new grounds. Applicant is urged to review the materials disclosed and amend claim appropriately.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2022/0193982 A1 – includes filaments for 3D printing, including base and coating layer and made of same material as in the instant spec. 
Similarly, US 2020/0239806 A1 – coating composition for producing article having slipper surface. 
US 2021/0387402 A1- states core and shell materials which are identical to instant application (see claim 13-14).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743